Citation Nr: 0009898	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the claim for service connection for post-traumatic 
stress disorder (PTSD) is well grounded.  


REPRESENTATION

Appellant represented by:	James Stanley, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1941 to August 
1945.  His military occupational specialty was a cook.  He 
participated in the invasion of Sicily and was awarded the 
European-African-Middle Eastern Theater Service Ribbon.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  


REMAND

The veteran's testimony at a March 20, 1998 RO hearing and 
before the undersigned Board member, sitting at N. Little 
Rock, Arkansas, on March 15, 2000 reflects that he did not 
participate directly in combat in North Africa or Sicily.  
Information from the National Personnel Records Center in 
July 1997 indicates that a fire might have destroyed his 
service medical records (SMRs) in 1973 if those records had 
been at that facility at that time.  However, some of his 
SMRs had previously been obtained in 1951, in conjunction 
with a claim for dental benefits, and are negative for 
psychiatric disability or symptoms.  In any event, the 
veteran has not contended that he was treated or evaluated 
for psychiatric disability during service.  

In this regard, on VA psychiatric examination in April 1998 
it was reported that the veteran denied a history of 
psychiatric treatment.  At the March 2000 travel board 
hearing the veteran testified that he had not been treated 
for emotional problems but for dental problems at a VA 
facility in San Francisco (page 24 of that transcript).  On 
the other hand, at the March 1998 RO hearing he testified 
that when he had lived in San Francisco from 1950 to 1984 he 
had tried to discuss his military experiences with VA medical 
personnel but he did not know if VA records would reflect 
this (page 19 of that transcript).  At the travel board 
hearing he testified that he had been treated at VA medical 
facilities in N. Little Rock and Memphis and at the RO 
hearing he testified that he had related his military 
experiences to VA medical personnel in Memphis but did not 
know if this had been recorded in his records.  His wife 
testified at the RO hearing that sometimes when he had sought 
treatment at a VA medical facility in Memphis he had cried 
while in the physician's office (page 22).  

While it has not been made clear that there actually exist VA 
clinical records reflecting treatment or evaluation for PTSD, 
any such records are deemed to be in the constructive 
possession of VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, they must be obtained prior to any adjudication 
of the claim, to include adjudication of whether the claim is 
well grounded.  

The Board also observes that the veteran's attorney submitted 
documents from the National Archives which indicates that a 
fellow service comrade, whom the veteran testified had died, 
did in fact die.  Also submitted was a January 1999 report of 
a psychological evaluation by a private psychologist in which 
there were diagnoses of a major depressive disorder, 
recurrent; PTSD; and a mixed personality disorder was to be 
ruled out.  That report also indicated that the psychological 
profile was "most likely invalid due to atypical and 
inconsistent responding."  

The VA psychiatric examiner in April 1994 reported that the 
stressors related by the veteran were "not typically 
stressors that are so outside the usual experience that they 
would qualify for criterion A for PTSD."  The final 
diagnoses were a mood disorder due to general medical 
complications; a cognitive disorder, not otherwise specified; 
and a personality disorder, not otherwise specified.  In this 
regard the Diagnostic and Statistical Manual of Mental 
Disorders - Third Edition - Revised (DMS-R-III) provided that 
for criterion A there had to be "event that is outside the 
range of usual human experience and that would be markedly 
distressing to almost anyone, e.g., serious threat to one's 
life or physical integrity."  However, DMS IV now provides 
only that the "person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; [and] (2) the person's response involved intense 
fear, helplessness, or horror."  

38 C.F.R. § 3.304(f) (1999) provides that "[s]ervice 
connection for [PTSD] requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this 
chapter."  In turn, 38 C.F.R. § 4.125(a) provides that 
"[i]f the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis."  

There are significant differences between DSM-III-R and DSM 
IV as to PTSD stressors.  The DSM-III-R criteria for PTSD 
required that a stressor be outside the range of usual human 
experience and be markedly distressing to almost anyone, 
e.g., a serious threat to one's life or physical integrity or 
seeing another seriously injured or killed.  However, DSM-IV 
deletes the "outside the range of usual human experience" 
and being markedly distressing to almost anyone.  Rather, 
DSM-IV requires only that a stressor invoke a sense of 
intense fear, helplessness or horror.  Thus, DSM-IV criteria 
no longer are based solely on the usual experience and 
response of people but are individualized (geared to the 
specific person's actual experience and response).  Thus, a 
predisposition or hypersensitivity is irrelevant. Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997).  

However, the DSM criteria (whether the 3rd or 4th ed.) does 
not add requirements over and above the three primary 
elements in 38 C.F.R. § 3.304(f) and, thus, DSM criteria play 
an auxiliary role in PTSD claims.  Cohen v. Brown, 10 Vet. 
App. 128, 139-40 (1997).  

The DSM sets forth criteria as to the sufficiency of 
stressor(s) and adequacy of symptomatology for a clear 
diagnosis of PTSD which are not contained in 38 C.F.R. 
§ 3.304(f).  Therefore, a clear (unequivocal) PTSD diagnosis 
by a mental-health professional will, unless shown by 
evidence to the contrary, be presumed to be in accord with 
DSM criteria as to sufficiency of stressor(s) and adequacy of 
symptomatology.  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  

Only when there is a medical opinion as to the first (clear 
diagnosis) and third (nexus of current symptoms to inservice 
stressor(s)) PTSD elements do the DSM criteria come directly 
into play for VA adjudication.  At that point the DSM 
criteria (as to symptoms or stressor requisites) may be used 
but only as a basis for return of an examination report to 
the RO for clarification or further examination.  This is 
mandated when the Board believes that the report is not in 
apparent accord with DSM criteria (as to symptom adequacy and 
stressor requisites) and, thus, remand for clarification by 
examination or record review is mandatory.  Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  

The VA cannot use the DSM provisions themselves as a basis 
for rejecting the veteran's favorable medical evidence as to 
sufficiency of a stressor or adequacy of symptoms but must 
rely on independent medical evidence, even if the 
clarification needed or sought is not provided by the 
original examiner.  Thus, if a stressor in an examination 
report does not fit within the description of a PTSD stressor 
under the applicable DSM, then medical clarification is 
required.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Since the case must be remanded for due process purposes, 
i.e., to obtain VA clinical records deemed to be 
constructively on file, the Board will withhold the 
adjudication of whether the claim for service connection for 
PTSD is well grounded.  

Accordingly, the case is remanded for the following:  

1.  The RO should obtain all records 
pertaining to the veteran at VA medical 
facilities in North Little Rock, 
Arkansas; Memphis, Tennessee; and San 
Francisco, California.  It is also noted 
that the veteran's attorney has suggested 
that there may be records at a VA 
facility in Palo Alto, California.  If 
obtained, those records must be 
associated with the claim file.  

2.  Then, the RO should readjudicate the 
claim and should specifically determine 
whether the claim is well grounded.  If 
it is determined that the claim is well 
grounded, the RO should assure that the 
duty to assist has been fulfilled.  This 
would include obtaining all private 
clinical records from Dr. Connor's in 
Forrest City (pages 18 and 19 of the RO 
hearing) and, if necessary, scheduling of 
another special VA PTSD examination for 
diagnostic clarification.  

3.  If any determination remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and his 
attorney are free to submit additional evidence and argument 
on the questions at issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (appellant has the right to submit 
additional evidence and argument on matter(s) remanded to 
the regional office).  

Thereafter, the appellant and attorney should be afforded 
the opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND the Board intimates 
no opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purpose of the 
REMAND is to further develop the record.  No action is 
required of the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


